O0o wAanNnN Dn BW NY

NO NO bNO NHN HN NH HN NN NO Re HB BH Fe HF FF SS eS oe
AN DHD NH BW YN KF DO WAN DWN BPW NY KF OC

 

 

Case 4:20-cr-06002-SAB ECF No. 19

William D. Hyslop

United States Attorney

Eastern District of Washington
Stephanie Van Marter

Assistant United States Attorney
Post Office Box 1494

Spokane, WA 99210-1494
Telephone: (509) 353-2767

filed 01/07/20 PagelD.55 Page 1of5

 

 

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,
Plaintiff,
Vv.

JOSE MARIA LOPEZ ORDUNO, and
ANGELICA VIVIANA SANCHEZ,

Defendants.

INDICTMENT - 1

 

 

4:20-CR-6002-SAB
INDICTMENT

Vio.: 21 U.S.C. §§ 841(a)(1),
(b)(1)(A)(viii), 846
Conspiracy to Possess With
Intent to Distribute 50 Grams
of Actual (Pure)
Methamphetamine
(Count 1)

21 U.S.C. § 841(a)(1),
(b)(1)(B) (viii)

Possession with Intent to
Distribute 5 Grams or More of
Actual (Pure)
Methamphetamine

(Count 2)

18 U.S.C. §§ 922(), and
924(a)(2)

Possession of a Stolen Firearms
(Count 3)
oOo wan ND nA FW NY

YN NY NY NY NY NN NN NY & KK KH KH KF KF Se Se eS
On HD nH FP WN KH CO HO Wn HD NH BwWN K OC

 

 

Case 4:20-cr-06002-SAB ECF No. 19 filed 01/07/20 PagelD.56 Page 2of5

21 U.S.C. § 841(a)(1),
(b)(1)(A) (viii)

Possession with Intent to
Distribute 50 Grams or More
of Actual (Pure)
Methamphetamine

(Count 4)

21 US.C. § 841(a)(1), (6)A)(C)
18 U.S.C. § 2

Possession with the Intent to
Distribute Fentanyl

(Count 5)

21 U.S.C. § 853, 18 U.S.C.
§ 924, 28 U.S.C. § 2461
Criminal Forfeiture

 

The Grand Jury charges:
COUNT 1

Beginning on a date unknown, but by November 2019, and continuing until on or
about January 7, 2020, in the Eastern District of Washington and elsewhere, the
Defendants, JOSE MARIA LOPEZ ORDUNO, and ANGELICA VIVIANA
SANCHEZ and other individuals, both known and unknown to the Grand Jury, did
knowingly and intentionally combine, conspire, confederate and agree together with
each other to commit the following offense against the United States, to wit: possession
with the intent to distribute and distribution of 50 grams or more of actual (pure)

methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A)(viii), 846.

INDICTMENT -— 2
0 WAN DA BR WO YN —

NO NY NY WH WH NH HN HN ND HB RR KS BB Se RS S| S|
on HD HA BP WN KH OO WDA HD NT BR WW NYO KF CO

 

 

Case 4:20-cr-06002-SAB ECFNo. 19 filed 01/07/20 PagelD.57 Page 3of5

COUNT 2
On or about December 17, 2019, in the Eastern District of Washington, the
Defendant, JOSE MARIA LOPEZ ORDUNO, did knowingly and intentionally possess
with the intent to distribute 5 grams or more of actual (pure) methamphetamine, a
Schedule II controlled substance, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(vili).
COUNT 3
On or about December 17, 2019, in the Eastern District of Washington, the
Defendant, JOSE MARIA LOPEZ ORDUNO, knowingly possessed stolen
firearms, to wit: a Glock 27 .40 caliber pistol, bearing serial number BELM827,
and a Rock Island Armory 1911-A1FS .38 caliber pistol, bearing serial number
RIA1246909, both of which had been shipped and transported in interstate
commerce, knowing and having reasonable cause to believe the firearms were
stolen, in violation of 18 U.S.C. §§ 922), 924(a)(2).
COUNT 4
On or about December 18, 2019, in the Eastern District of Washington, the
Defendants, ANGELICA VIVIANA SANCHEZ, knowingly and intentionally
possessed with intent to distribute 50 grams or more of actual (pure)
methamphetamine, a Schedule JI controlled substance, in violation of 21 U.S.C.
§ 841(a)(1), (b)(1)(A)(viii), and 18 U.S.C. § 2.
COUNT 5
On or about December 18, 2019, in the Eastern District of Washington, the
Defendants, ANGELICA VIVIANA SANCHEZ, knowingly and intentionally
possessed with intent to distribute a mixture or substance containing a detectable
amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide (aka
Fentanyl), a Schedule I controlled substance, in violation of 21 U.S.C.
§ 841(a)(1), (b)(1)(C), and 18 U.S.C. § 2.

INDICTMENT - 3
0 mOanN KH NA FP WW NY

NY NO NH NH HY HN NY HY KH SY HB BS FHS SS SS BH eS eS Re
on HD nA BP WD HO KH DO WN A NA BW NHN KK CO

 

 

Case 4:20-cr-06002-SAB ECFNo.19 filed 01/07/20 PagelD.58 Page 4of5

NOTICE OF CRIMINAL FORFEITURE

The allegations contained in this Indictment are hereby realleged and
incorporated by reference for the purpose of alleging forfeitures.

Pursuant to 21 U.S.C. § 853, upon conviction of an offense(s) in violation of
21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii), 846, Conspiracy to Possess With Intent to
Distribute 50 Grams of Actual (Pure) Methamphetamine, as set forth in Count 1 of
this Indictment, the Defendants, JOSE MARIA LOPEZ ORDUNO, and
ANGELICA VIVIANA SANCHEZ, shall forfeit to the United States of America,
any property constituting, or derived from, any proceeds obtained, directly or
indirectly, as the result of such offense(s) and any property used or intended to be
used, in any manner or part, to commit or to facilitate the commission of the
offense(s), including, but not limited to:

Firearms:

- aRuger LCP .380 Cal Pistol S/N: 371578618; and

- aColt Woodsman .22LR Pistol S/N: 98680 w/ magazine;

Firearm Accessories:
a Palmetto Rifle Lower S/N: LW286012;
- one .223 30 round PMAG;
- three .22 Caliber pistol magazines;

- four .40 Caliber pistol magazines;

- three .9MM pistol magazines;

- one .380 pistol magazine;

- three unknown caliber pistol magazines; and,

- one unknown caliber rifle magazine w/ camouflage;
Ammunition:

- Nineteen (19) rounds of .40 caliber ammunition;

- Seventy-five (75) rounds of 9mm ammunition;

INDICTMENT — 4
Oo AND Nn BW YN

NO NY NY NY NY NY NN NO NOR RRR Rm Re Re Re Re eS
WHWN DOA BPW NHN KF TD UO WN WD UN HRW YN KF CO

 

 

Case 4:20-cr-06002-SAB ECF No. 19 filed 01/07/20 PagelD.59 Page 5of5

- Two (2) rounds of .380 ammunition;

- Thirteen (13) rounds of .45 ammunition; and,

- Twenty-one (21) 12 gauge shotgun shells.

If any of the property described above, as a result of any act or omission of
the Defendant(s):

cannot be located upon the exercise of due diligence;

a.
b. has been transferred or sold to, or deposited with, a third party;

i. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
é, has been commingled with other property which cannot be divided

without difficulty,
the United States of America shall be entitled to forfeiture of substitute property

pursuant to 21 U.S.C. § 853(p) and 28 U.S.C. § 2461(c).
Dated this ‘) day of January 2020.

A TRUE BILL

Foreperson

 
    
 

illiiam D. Hyslop
United States Attorney

AX _,

Stephanie Van Marter
Assistant United States Attorney

INDICTMENT — 5
